Citation Nr: 1739956	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-25 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at an October 2016 videoconference hearing before the undersigned Veterans Law Judge (VLJ).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's PTSD symptomatology more nearly approximated occupational and social impairment with reduced reliability and productivity.

2.  The Veteran's service-connected disabilities do not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) and the criteria for referral for extraschedular consideration are not met.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130 Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a schedular TDIU are not met, and referral to the Director of Compensation Service for extraschedular consideration is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letters dated in February 2010 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also fulfilled its duty to assist the Veteran.  Identified post-service treatment records and lay statements have been obtained and associated with the record.  The Board notes that during the a February 2013 VA examination and the October 2016 hearing the Veteran stated that he had applied for and received SSA benefits.  An October 2010 SSA notice of award letter shows that the Veteran was awarded SSA retirement benefits and not SSA disability benefits.  Therefore, the Board finds that there is no reason to pursue further development related to SSA records before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA is not required to obtain SSA records in all cases but only where potentially relevant to the claims on appeal).

The Veteran was afforded VA examinations in March 2011, February 2013, and May 2013.  

Accordingly, the Board will address the merits of the claim.


II.  Increased Rating for PTSD

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A GAF of 61 to 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

A GAF of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Board notes that VA, effective March 19, 2015, amended the portion of the Rating Schedule dealing with mental disorders so as to replace outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  VA directed that the changes be applied only to applications for benefits received by VA or pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014, but not to claims certified to, or pending before, the Board, the Court of Appeals for Veterans Claims (CAVC), or the United States Court of Appeals for the Federal Circuit.  The Board observes that the DSM-IV provides GAF scores, but the DSM-5 does not.  However, the Board will continue to consider the GAF scores provided during the course of the appeal.

	Factual Background

The Veteran contends that he is entitled to an increased rating in excess of 50 percent disabling for his service-connected PTSD.

In a June 2010 statement, the Veteran's wife reported that the Veteran had nightmares, sleepless nights, and a short temper.  She stated that he was easily upset and refused large crowds and loud noises.  She indicated that the Veteran had attacked her during the night during nightmares, but he had no memory of the attacks.  She explained that the Veteran had gone out into the night with a gun, not fully dressed, stating that someone was there when there was not.  She described the Veteran as always on the defense, finding the worst in anything.  According to her account, he preferred to spend his time alone.

In September 2010, the Veteran reported experiencing suicidal and homicidal ideation for three weeks following termination from a nursing job in August 2010, but reported no attempt, history, or violent behavior.

During September 2010 Vet Center sessions and a September 2010 VA mental health consultation, the Veteran reported incidents in which he had woken to find he was choking his wife.  He reported that he had a loving and supportive relationship with his wife and did not want to put his marriage in jeopardy.  The Veteran also reported having left his job because of the high stress level he was under and the connection he saw between the stress and the exacerbation of his symptoms.

The Veteran was afforded a VA examination in March 2011.  The Veteran reported serious conflicts with his wife, including some homicidal and suicidal ideation; however, he denied any plan or intent.  He also reported three incidents in which he became verbally violent towards others and threatened them, but denied any assaultiveness.  He indicated that he had one friend with whom he went fishing.  The Veteran reported that he had been separated from his last nursing job due to stress and problems concentrating on the job.  The examiner noted that the Veteran was clean and casually dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent.  The Veteran was cooperative, though his affect was constricted, and his mood was anxious and depressed.  He showed some attention disturbances, but was oriented to person, place, and time.  His thought process was unremarkable, though he had some suicidal ideation and rumination.  He reported no delusions or hallucinations and had no inappropriate behavior.  The examiner noted some ritualistic behavior, noting that the Veteran described himself as a neat freak and became angry if anything became disturbed, as well as checking the doors, windows, and alarm function twice per night.  The Veteran reported no problems with the activities of daily living.  The examiner found that the Veteran's remote memory was mildly impaired, but recent and immediate memory were normal.  The examiner described the Veteran's symptoms as persistent and recurrent recollections, avoidance behaviors, feelings of detachment, feelings of detachment, a sense of foreshortened future, sleep disturbances, irritability or outbursts of anger, and difficulty concentrating.  The examiner assessed a GAF of 45.  The examiner opined that while the Veteran had reported a significant increase in problems related to maintaining his job as a nurse, he may have been able to perform other sedentary work of lower complexity than his usual work as a nurse.  The examiner opined that there was no total and occupational impairment due to the Veteran's PTSD, which instead resulted in deficiencies in thinking, family relations, work, and mood.

In February 2012, the Veteran called the VA national suicide hotline and reported suicidal thoughts after the death of his brother.  During a follow-up call, the Veteran again endorsed passing thoughts of suicide, but denied any plan or intent.

In a March 2012 VA treatment record, the Veteran reported that he had gotten very angry and hostile with a sheriff's officer who had come to the Veteran's door, which resulted in the officer placing his hand on his gun.  The Veteran reported that the incident had triggered a flashback to Vietnam.  During the same appointment, the Veteran reported that he had been spending time with a neighborhood friend.  Likewise, in a May 2012 VA treatment record, the Veteran reported that he planned to spend time with his neighbor to help alleviate the symptoms of his PTSD.

In a May 2012 private treatment record, Dr. H.J. reported that he had previously treated the Veteran between May 2005 and May 2007.  The Veteran reported that he felt pressured when around a lot of people.  He endorsed recurring and disturbing memories, as well as disturbing dreams about his time in Vietnam.  He reported having lost interest in activities he had enjoyed, and feeling distant and cut off from people.  The Veteran stated that he experienced insomnia, had irritable and angry outbursts, and was jumpy and startled easily.  He also reported a depressed mood with some suicidal thoughts, but denied any current suicidal or homicidal ideation and no plan.  He reported feeling very restless, agitated, and worthless.  He further reported poor energy, an inability to concentrate, and fatigue.  Dr. H.J. noted that the Veteran was able to relate well.  His speech was within normal limits.  His mood was depressed, angry, and anxious, and his affect was congruent to mood.  The Veteran denied any hallucination.  Dr. H.J. reported that testing indicated some cognitive impairment, some individual visuospatial executive function, as well as some problems in delays, recall, abstraction, and attention; though the doctor did not indicate to what degree.  

In an August 2012 VA mental health outpatient note, the Veteran reported thoughts of harming his father-in-law or himself, but stated that his mother's memory and his own religious beliefs restrained him.

During a December 2012 VA mental health counseling session, the Veteran reported that his nursing license had lapsed.  He stated that his PTSD prevented him from working, despite his efforts to do so, and reported an exacerbation of his symptoms since being terminated from his job.  The Veteran indicated he had suicidal thoughts and had called a suicide hotline on at least two occasions.  He further reported two incidents in which he held a revolver with thoughts of killing himself, though he reported no current thoughts of suicide.

In VA mental health group therapy sessions from December 2011 to December 2012, the Veteran reported that he had been unable to work due his age and the symptoms of his PTSD, specifically stating this his inability to concentrate, irritability, flashbacks, intrusive thoughts, and nightmares had been a barrier.  During a December 2012 VA mental health counseling session, the Veteran reported that he had allowed his nursing license to lapse.  He consistently reported contemplating suicide, and had called a suicide hotline on at least two occasions in 2012, in which he held a revolver with thoughts of killing himself.  He also reported calling or spending time with a neighborhood friend to alleviate the symptoms of his PTSD.  The Veteran often stated that he became agitated, hostile, or irritated.  In December 2011, the Veteran reported he experienced homicidal thoughts.  During a March 2012 session, the Veteran reported an incident in which he had gotten very angry and hostile with a sheriff officer who had come to the Veteran's door, which resulted in the officer placing his hand on his gun.  The Veteran reported that the incident had triggered a flashback to Vietnam.  Throughout the sessions, the Veteran's speech had latency at times and was soft at times.  His mood was generally anxious and his affect constricted.  His thoughts were logical and goal directed.  There was no evidence of hallucination.  Despite his reports of past suicidal ideation, he continuously reported no current suicidal or homicidal ideation.

The Veteran was afforded a VA examination in February 2013.  During the examination, the Veteran reported that his marriage had deteriorated due to his psychiatric symptoms.  The Veteran stated that he had last worked in 2010, despite having attempted to gain employment in the nursing field at four or five different nursing facilities in the area.  He asserted that his PTSD and advanced age prevented him from being considered for employment.  The examiner noted that the Veteran had marginal grooming and was partially disheveled.  His speech was within normal limits, mood mildly dysthymic, and affect flat.  His thought process was logical, but preoccupied with financial concerns.  The Veteran endorsed suicidal ideation, denied active plan, but described an incident one month prior in which he took a pistol to his parents' grave site and considered suicide.  He also endorsed homicidal ideation directed toward his wife, though he denied any active plan or intent.  He denied hallucinations and delusion.  His insight was marginal.  The examiner noted that it was clear from speaking with the Veteran at length that he had deep underlying anger issues and harbored resentment against those he felt had wronged him in some way.  However, the examiner did not provide a diagnosis or provide an opinion as to the severity of the Veteran's PTSD.  The examiner reported that the Veteran presented with and produced clear and unmistakable evidence of psychiatric symptom amplification, poor cognitive effort, and intentionality to feign deficit which cannot be reasonably ascribed to any other motivation other than malingering behavior.  The examiner noted that evidence of problems on multiple independent and embedded symptom validity procedures lead to the invalidation of the mental health evaluation.

The Veteran was again afforded a VA examination in May 2013.  During the examination, the Veteran reported that his relationship with his wife had continued to deteriorate, and had decided to formally separate.  He initially reported that he had no consistent contact with his family, but later reported that he had spoken with his sister the week prior.  The Veteran indicated that he mainly stayed to himself, but had attended a book fair with his wife the day before, and regularly attended church services.  The Veteran stated that he had tried to work at the front desk of a nursing agency, but had a "flare-up" of his PTSD and could not maintain that job.  The Veteran offered that he saw his grandchildren once each week, although he added that he made sure his wife or other people are around him because a lot of children running around can be irritable.  The Veteran denied any difficulty completing activities of daily living.  The examiner noted that the Veteran's hygiene and grooming were good.  His gross motor functioning was good, and his speech was normal.  He was alert, attentive, and oriented times four.  The examiner reported that while the Veteran appeared to have mildly impaired concentration, he seemed to be embellishing his difficulties.  The Veteran's immediate, and remote memory were intact, but his recent memory was slightly impaired.  His thought processes were logical and goal-directed, and there was no evidence of delusional thought content or perceptual disturbances.  The Veteran's mood was somewhat sad and depressed, but he had normal affect.  In regard to suicidal ideation, the Veteran reported that he had a plan as recently as the week prior, but denied any current ideation.  The examiner offered to take the Veteran to psychiatric emergency care, but the Veteran declined.  

After examination, the examiner noted the Veteran's symptoms to include depressed mood, anxiety, chronic sleep impairment, disturbances in motivation or mood, difficulty in establishing and maintaining efficient work and social relationships, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence.  The examiner noted the February 2013 VA examiner's finding that the Veteran had exaggerated his symptoms, and opined that the Veteran had slightly modified his presentation in that, while he continued to mildly embellish the severity of his psychiatric symptoms, he refrained from fully fabricating cognitive deficits and mental health problems.  The examiner opined that despite the mild embellishment of symptom severity, he was able to determine the presence/absence of the Veteran's true psychiatric symptoms as well as the impact of those symptoms on his day-to-day functioning.  With regard to his true psychiatric symptoms, the Veteran endorsed irritability, feeling on edge and uncomfortable most of the time, cognitive inflexibility, sadness and hopelessness difficulty sleeping and waking throughout the night, occasional nightmares, hypervigilance and restlessness.  The examiner found that the Veteran's self-reported symptoms appeared quite consistent with those recorded in treatment notes and consistently reported throughout his mental health treatment.  The examiner opined that the Veteran was functioning at approximately the same level, or slightly better, as he was during a 2006 VA examination.  The examiner opined that the Veteran would have difficulty interacting with coworkers or patients and may experience some deficits in his overall ability to meet job demands due to mild concentration difficulties resulting from fatigue anxiety, or depressive symptoms.  The examiner summarized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity.

In a July 2013 statement, the Veteran stated that since being diagnosed with PTSD in 2008 he had been unable to find employment as a nurse.  He asserted that because of his age, PTSD diagnosis, and terminations from previous jobs, he had been unable to obtain employment.  He indicated that he stayed to himself, with little or no contact with his family or friends.  According to his letter, he had stopped participating in most activities with his church, and when he attended service, he was uneasy due to the large crowds.  He described his interactions with his wife as limited.

In an October 2013 VA treatment record the Veteran was noted to have a vague history of suicidal and homicidal ideation, though he denied any current intent or plan.

During an October 2016 video conference hearing, the Veteran testified that his PTSD has worsened, reporting that he was more withdrawn and had increased irritability and anger.  He also stated that his relationship with his wife had deteriorated.  The Veteran reported that he had two prior marriages that had ended due to his PTSD.  According to his testimony, he had interrupted sleep, waking every night between three and four o'clock, at which time he walked around his home and checked all of the doors and windows.  

	Analysis

The preponderance of the evidence is against a rating in excess of 50 percent, as the weight of the evidence is against a finding that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: depressed mood, anxiety, chronic sleep impairment, disturbances in motivation or mood, difficulty in establishing and maintaining efficient work and social relationships, suicidal and homicidal ideation, and impaired impulse control.  The Board finds the frequency, duration, and severity of the symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity consistent with a 50 percent disability rating.

The evidence of record does not show that during the period the Veteran's psychiatric disability was manifested by such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

In this case, there is evidence the Veteran's reports of his symptoms were exaggerated due to malingering.  Notably, the February 2013 was unable to provide an opinion as to the severity of the Veteran's PTSD because the Veteran showed clear and unmistakable evidence of psychiatric symptom amplification, poor cognitive effort, and intentionality to feign deficit which cannot be reasonably ascribed to any other motivation other than malingering behavior.  The examiner noted that evidence of problems on multiple independent and embedded symptom validity procedures lead to the invalidation of the mental health evaluation.  Likewise, the May 2013 VA examiner reported that while the Veteran "refrained from fully fabricating cognitive deficits and mental health problems," he had slightly modified his presentation.  The Board finds the opinions of the February 2013 and May 2013 VA examiners that the Veteran's reports of his symptoms constituted exaggeration persuasive.  The Board therefore finds the Veteran's reports of symptoms not credible and entitled to little probative weight.  Id.

Further, while not dispositive, the Board notes that the Veteran was assessed GAF scores ranging from 35 (February 2012; March 2012; June 2012; December 2012), 39 (May 2012); 40 (February 2012; August 2012; January 2013), 45 (January 2011; December 2011), and 50 (October 2010; October 2013).  However, the May 2013 examiner opined that testing conducted during the examination provided quantitative evidence that the Veteran had embellished his psychiatric symptoms and was capable of psychologically socially and occupationally functioning at a slightly higher level than gauged by his treatment providers.  The examiner further noted that such a discrepancy in GAF scoring between a forensic report and clinical note was not uncommon because treatment providers rarely conduct validity testing and have few reasons to question the patient's self-reported symptoms.  The Board finds the explanation of the May 2013 examiner persuasive, and therefore, given that the GAF scores were based on exaggerated symptoms, affords the assigned GAF scores little probative weight.  Id.

Additionally, while the Veteran has reported that he has withdrawn socially has repeatedly indicated that his relationship with his wife had deteriorated, he has nevertheless remained married, has reported spending time each week with his grandchildren, and has maintained a friendship with a neighbor.  Thus, there is no evidence that the Veteran disability results in an inability to establish and maintain effective relationships as described by the 70 percent disability rating criteria. 

The Board recognizes that the March 2011 VA examiner opined that the Veteran's PTSD symptoms resulted in occupational and social deficiencies with deficiencies in thinking, family relations, work, and mood.  However, the symptoms observed by the examiner do not describe the symptoms included in the 70 percent disability rating criteria.  For example, the examiner noted that the Veteran's showed some evidence of some suicidal ideation as well as some ritualistic behavior, though there is no indication that the behavior interfered with the Veteran's routine activities.  In contrast, the examiner reported that the Veteran was oriented to person, place, and time, his thought process was unremarkable, he had no delusions or hallucinations, had no inappropriate behavior, no panic attacks, had no trouble with the activities of daily living, and his impulse control was good.  Given this inconsistency, the Board places less weight on the examiner's finding that the disability results in deficiencies in most areas, and more on the particular symptomatology described.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).

The Board finds most probative the opinion and rationale of the May 2013 VA examiner, who, after examination and testing, opined that the Veteran was functioning at approximately the same level, or slightly better, as he was during a 2006 VA examination, and summarized the Veteran's level of impairment as occupational and social impairment with reduced reliability and productivity, which is more in line with a 50 percent disability rating.  

In summary, the most probative evidence of record shows that a disability rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  A 50 percent disability rating during this period contemplates the severity, frequency, and duration of the Veteran's PTSD symptoms.  See 38 C.F.R. § 4.126 (a).  However, while the Board acknowledges that the Veteran has exhibited factors such as suicidal ideation, impaired impulse control, and poor social functioning, the symptomatology is not of sufficient severity, frequency, and duration to result in a higher rating.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Veteran's symptoms appear consistent with no more than occupational and social impairment with reduced reliability and productivity.  Thus, the criteria for a finding of a 70 percent evaluation or higher are not met during this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

III.  Entitlement to TDIU

The Veteran has claimed that he is unable to work due to his service-connected disability.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2016).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).  Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration. See 38 C.F.R. § 4.16 (b).

Currently, the Veteran's service-connected disabilities are PTSD, rated as 50 percent disabling since May 11, 2005; tinnitus, rated as 10 percent disabling since June 3, 2004; and hearing loss of the right ear, rated as noncompensable since August 10, 2001.  For the relevant period on appeal the Veteran's combined evaluation for VA compensation has been 60 percent.  Therefore, the Veteran does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16 (a).  

In his August 2010 claim for TDIU, the Veteran reported that his PTSD and hearing loss prevented him from securing or following any substantial gainful employment.  He reported that he had last worked full time as a nurse in August 2010, when he became too disabled to work.  The Veteran reported that he had completed four years of college, and had no other training.  He remarked that he had experienced an emotional flare when dealing with peers, family members, and patients.  He further remarked that he could not keep up with the fast past of nursing.  

In a September 2010 employment information form, the Veteran's former supervisor reported that the Veteran had worked at Laurels of Forest Glen from November 2007 to August 2010, when he was terminated due to failure to carry out proper policy and correct nursing procedures.  

A January 2011 VA examiner found that due to his tinnitus right ear hearing loss, the Veteran would be at a significant disadvantage when working in situations where a quick exchange of very accurate information is required and he would potentially pose a risk to others in such a situation.  

In a November 2011 statement, K.B. reported that the Veteran had worked in home health nursing for approximately six weeks.  According to the statement, after two weeks the Veteran began to show irritability and an overall inability to perform his duties, which grew worse over time.  K.B. stated that the Veteran had trouble with the pace of the work, following and completing tasks, and interactions with other nurses as well as clients.  The Veteran was ultimately dismissed due to his difficulties.  In a later September 2016 letter, K.B., stated that the Veteran's abilities were "limited and unfavorable for our employment."  She indicated that the Veteran suffered memory loss "especially of occupational content;" impaired judgment; and critical thinking skills, and stated that he would become withdrawn with little communication and social interaction.  In her opinion, it was unlikely that the Veteran could perform the duties of a licensed practical nurse.  During the October 2016 hearing, the Veteran testified that K.B. was a nurse with a consulting firm.  

In a December 2012 letter, D.A. reported that the Veteran had been hired as an office manager.  D.A. reported that the Veteran worked for one and a half weeks after which he became noticeably anxious, irritable and appeared to be losing interest in his responsibilities.  According to the letter, since his responsibilities involved contact with the public and working with co-workers, the Veteran's withdrawn behavior, inability to concentrate and the inability to relate with others led to his termination.

Additionally, throughout treatment records and statements in the claims file, the Veteran has consistently reported that he has been unable to find employment as a nurse since August 2010, and struggled to keep his employment as a nurse prior to that time.  

During the October 2016 hearing, the Veteran testified that, due to the symptoms of his PTSD, he had not worked since August 2010.  At that time, he had been working as a nurse at Laurels of Forest Glenn for two or three months, but was terminated after an incident in which he failed to document how he had handled a situation.  He described another incident at Central Prison in which he endangered a patient by choosing the wrong medication.  The Veteran also testified that he had been terminated from City of Oaks Nursing after three or four months subsequent to getting into a heated argument with a patient's family.  The Veteran asserted that these incidents were related to the severity of his PTSD, and he therefore left the field of nursing.  He testified that he then attempted construction work, but was ultimately terminated from five jobs because he could not concentrate and lacked communication skills.

The Board finds most persuasive the March 2011 and May 2013 VA examiners' opinions.  The March 2011 VA examiner opined that while the Veteran had reported a significant increase in problems related to maintaining his job as a nurse, he may be able to perform other sedentary work of lower complexity, further offering the opinion that there was no total and occupational impairment due to the Veteran's PTSD.  Likewise, the May 2013 VA examiner opined that the Veteran would have difficulty interacting with coworkers or patients, and may experience some deficits in his overall ability to meet job demands due to mild concentration difficulties resulting from fatigue anxiety, or depressive symptoms.  However, the examiner found that the Veteran's symptoms only resulted in reduced reliability and productivity.

The Board also notes that while the January 2011 VA examiner opined that the Veteran's tinnitus and hearing loss would pose problems for him in a fast paced environment, the examiner did not find that the Veteran would be totally unable to secure or maintain any employment.

Thus, the record indicates that the Veteran's disabilities have had an adverse effect on his ability to secure or follow employment as a nurse; however, it does not establish that his disabilities prevent him from being able to perform other less complex sedentary labor or physical labor.  The Board has also considered the Veteran's occupational and educational history.  According the Veteran's statements, he has a four year degree, indicating that he could do, at a minimum, sedentary work.  Therefore, the objective evidence of record does not support a finding that the Veteran's service-connected disabilities, when considered along with his educational and occupational history, prevented him from securing or following any type of substantially gainful employment.  Instead, the evidence indicates that more likely than not, the Veteran would be able to secure or follow, at a minimum, sedentary employment. 

In sum, as set forth above, the Veteran's disability rating does not meet the criteria for a schedular TDIU.  For the reasons set forth above, the Board finds that referral to the Director of Compensation Service for extraschedular consideration is not required, as the evidence is against a finding that the Veteran was unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  See 38 C.F.R. § 4.16 (b).










ORDER

Entitlement to an increased rating in excess of 50 percent for PTSD is denied.

Entitlement to a TDIU is denied.






____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


